FELDMAN, Chief Justice,
concurring and dissenting.
I concur with the decision to vacate that portion of the court of appeals’ opinion holding that the trial court insufficiently advised Defendant of the consequences of his admission to a prior felony conviction. I dissent, however, from the majority’s dismissal of the cross-petition for review.
There was little evidence to convict Defendant of knowingly operating or maintaining a prostitution enterprise. The record here simply shows that Defendant worked at the beeper service, took the call, arranged for a paid “full body massage,” drove a woman co-employee to the motel, and let her out of the car. The woman then performed a sexual act on an undercover police officer. State v. Rowan, 174 Ariz. 285, 287, 848 P.2d 864, 866 (Ct.App.1992). These facts logically support an inference that Defendant’s employer was engaged in providing commercial sexual services, although Defendant admittedly never discussed or referred to prostitution acts. Id. On the other hand, there is no direct evidence that the employer did not also provide actual massage services, that Defendant was anything more than a low-level employee, or that he knew that the woman he took to the motel would take illicit liberties with the “client.”
Thus, sufficiency of the evidence on at least guilt was a close call because the facts — or want of them — inevitably raise a reasonable doubt whether Defendant knew that he was working in or for a prostitution enterprise. The statute requires as an element of the crime that Defendant acted “knowingly.” See A.R.S. § 13-3208(B).
In this context, and assuming the evidence was sufficient to take the case to the jury, admission of the newspaper was an *117egregious error that deprived Defendant of a fair trial. The ad for Ginger’s Beeper Service was rather innocuous, offering “a great massage and a wonderful smile” with “prompt courteous srevice [sic].” However, this ad appeared in Tucson Tonite, which the court of appeals accurately described as:
[A] newspaper replete with sex-related stories and listings of sex-related services or activities. It contains photographs of partially clad women in sexually provocative poses and other advertisements that explicitly offer and seek sexual relations. It also advertises sexually explicit books, videos, and novelties.
Id. at 289, 848 P.2d at 868.
The state moved to admit the entire edition of Tucson Tonite in which the ad appeared. Defense counsel objected, arguing that the full newspaper was irrelevant and needlessly prejudicial, and that there was no foundation that Defendant had anything to do with creating or placing the ad in this newspaper. If the ad were to be admitted, defense counsel asked the court to have it cut out and presented in isolation. The trial court overruled the objections and admitted the entire newspaper. Id. at 290, 848 P.2d at 869.
The newspaper should not have been admitted. First, there was no connection between Defendant and the newspaper. There was no evidence that he wrote the ad, put it in the newspaper, or even knew the paper existed. All we know is that Defendant worked at the business that was the ad’s subject. The record does not establish who wrote the ad or placed it in this paper. In a prosecution against the owners or operators of the business, the ad might have some relevance, but no meaningful link to Defendant was ever made.
Second, even if the ad were realistically tied to Defendant, the ad itself was enough. The court of appeals’ description shows the newspaper was graphic and risque. While the ad offers no sexual services, the newspaper suggests that orientation. If the jury connected the randy newspaper with Defendant, he would be tainted with the same brush as the newspaper and guilty by association.
Whatever the relevance of the newspaper ad, the introduction of the whole newspaper unfairly and needlessly prejudiced Defendant. Although the newspaper was apparently introduced before the undercover officer related the manipulations he had endured in the line of duty, his testimony would soon show that the massage was sexual. The newspaper was therefore not needed, as the trial and appellate courts claimed, to “[c]omplete the [officer’s] story to the jury.” Id. The jury would soon have the full details and could decide from the undercover officer’s direct testimony on the massage’s nature. The newspaper was thus unconnected and unfairly prejudicial to Defendant and a cumulative and absurdly circumspect way to establish the obvious nature of the massage.
For these reasons, I would grant Defendant’s cross-petition. Given that the evidence on prostitution against him was not overwhelming, the newspaper’s admission in evidence was so prejudicial that it fatally tainted the state’s prosecution. I must respectfully dissent.
ZLAKET, J., concurs.